Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 was filed on/after the mailing date of the application on 02/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
 “a classification processing unit that performs processing for classifying messages” and “a message transmission unit that selects a group in a predetermined order” in claim 1 and “au update unit” in claim 5.
Examiner points to specification [0090] describing processing units to be microprocessors, which will be interpreted to the classification processing unit wherever recited in claims 1-6 and 9-15.
Examiner points to 0041, 0047, of the specification showing functionality for and explicit definition for communication units being transceivers and therefore a message transmission unit will be interpreted to be a transceiver wherever recited in claims 1-6 and 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014) ("For all categories except process claims, the eligible subject matter must exist in some physical or tangible form."). Thus, when determining whether a claimed invention falls within one of these three categories, examiners should verify that the invention is to at least one of the following categories and is claimed in a physical or tangible form”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et al. (US 20050027404 A1).

Regarding claim 1, Ban teaches an in-vehicle communication apparatus comprising: (0018; control apparatus)
a classification processing unit (ECU 1; [0056]) that performs processing for classifying messages (dividing data) that are to be transmitted to another apparatus, into a plurality of groups (0065-0067; dividing the response data into a plurality of data frames) and 
a message transmission unit (ECU 1; [0056]) that selects a group in a predetermined order, (0065-0067; transmitting the data frames in a predetermined order) and transmits a message classified into the selected group, to the other apparatus (0065-0068; transmitting the data frames in a predetermined order from one ecu to another ecu)

Regarding claim 2, Ban teaches the in-vehicle communication apparatus according to claim 1, Ban further teaches which is to be connected to the other apparatus via a plurality of communication lines, (0038; in-vehicle ecu nodes connected through a plurality of ecu nodes) 
wherein the message transmission unit selects a group in a predetermined order and transmits a message, (0065-0068; transmitting the data frames in a predetermined order from one ecu to another ecu) for each of the communication lines.  (0065-0068; 0052; transmitting data frames using a plurality of communicates lines)

Regarding claim 3 Ban teaches the in-vehicle communication apparatus according to claim 1, Ban further teaches wherein the classification processing unit classifies messages that are to be transmitted to the other apparatus, into a first group and a second group, (0065-0067; dividing the response data into a plurality of data frames)
(the system sends one or the other and not at the same time) to the other apparatus, a message (a first data) classified into the first group (in the first frame) and a message (second data) classified into the second group (in the second frame) (0065-0068; dividing the response data into a plurality of data frames, and then transmitting the first data frame, and then transmitting the second data frame)

Regarding claim 4, Ban teaches the in-vehicle communication apparatus according to claim 1, Ban further teaches wherein the classification processing unit classifies (part of the first or second frame) a message (Fig 3: data and content identifier) in accordance with whether a communication load of the message is large or small (0021; 0065-0068; 0119-0120; dividing the data in frames that have a predetermined and set size, and therefore if the data is not classified in the first frame then it is classified in a subsequent frame)

Regarding claim 5, Ban teaches the in-vehicle communication apparatus according to 4, and is disclosed above, Ban further teaches wherein the message includes identification information, (Fig 3; 0019-0020; wherein the content includes content identification)
and the classification processing unit classifies the message based on information regarding a correspondence between the identification information and communication load of the message, (Fig 3; 0019-0021; 0119-0120 the content is split into frames based on the content being identified by the content identification and the processing load, and the size of the content)
 and 37844761.1an update unit that updates the correspondence information (changing method for transmitting response data) based on a history of message transmission to the other apparatus is provided (previously requested content) (0020-0023; changing the way data should be transmitted based on the request being a previously specified request)

(0204; response data to a request has priority based on legal service requests) and the message transmission unit preferentially transmits a message (response data to a legal request) with a predetermined priority (legal requests have priority over other requests), regardless of classification into one of the plurality of groups (0111; 0193; 0202-0204; providing response data for legal requests are prioritized over any other data)

Regarding claim 7, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form a communication program (0022; Computer readable storage unit storing instruction)
Regarding claim 8, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form a method claim (0023: method)

Regarding claim 9, Ban teaches the in-vehicle communication apparatus according to claim 2, and is disclosed above, Ban further teaches wherein the classification processing unit classifies messages that are to be transmitted to the other apparatus, into a first group and a second group, (0065-0067; dividing the response data into a plurality of data frames)
and the message transmission unit alternately transmits,(the system sends one or the other and not at the same time) to the other apparatus, a message (a first data) classified into the first group (in the first frame) and a message (second data) classified into the second group (in the second frame) (0065-0068; dividing the response data into a plurality of data frames, and then transmitting the first data frame, and then transmitting the second data frame)

Regarding claim 10, Ban teaches the in-vehicle communication apparatus according to claim 2, and is disclosed above, Ban further teaches wherein the classification processing unit classifies (part of the first or second frame) a message (Fig 3: data and content identifier) in accordance with whether a (0065-0068; 0119-0120; dividing the data in frames that have a predetermined and set size, and therefore if the data is not classified in the first frame then it is classified in a subsequent frame)

Regarding claim 11, Ban teaches the in-vehicle communication apparatus according to claim 3, and is disclosed above, Ban further teaches wherein the classification processing unit classifies (part of the first or second frame) a message (Fig 3: data and content identifier) in accordance with whether a communication load of the message is large or small (0065-0068; 0119-0120; dividing the data in frames that have a predetermined and set size, and therefore if the data is not classified in the first frame then it is classified in a subsequent frame)

Regarding claim 12, Ban teaches the in-vehicle communication apparatus according to claim 2, and is disclosed above Ban further teaches wherein the message includes priority information, (0204; response data to a request has priority based on legal service requests) and the message transmission unit preferentially transmits a message (response data to a legal request) with a predetermined priority (legal requests have priority over other requests), regardless of classification into one of the plurality of groups (0111; 0193; 0202-0204; providing response data for legal requests are prioritized over any other data)

Regarding claim 13, Ban teaches the in-vehicle communication apparatus according to claim 3, and is disclosed above Ban further teaches wherein the message includes priority information, (0204; response data to a request has priority based on legal service requests) and the message transmission unit preferentially transmits a message (response data to a legal request) with a predetermined priority (legal requests have priority over other requests), regardless of classification into one of the plurality of groups (0111; 0193; 0202-0204; providing response data for legal requests are prioritized over any other data)

Regarding claim 14, Ban teaches the in-vehicle communication apparatus according to claim 4, and is disclosed above Ban further teaches wherein the message includes priority information, (0204; response data to a request has priority based on legal service requests) and the message transmission unit preferentially transmits a message (response data to a legal request) with a predetermined priority (legal requests have priority over other requests), regardless of classification into one of the plurality of groups (0111; 0193; 0202-0204; providing response data for legal requests are prioritized over any other data)

Regarding claim 15, Ban teaches the in-vehicle communication apparatus according to claim 5, and is disclosed above Ban further teaches wherein the message includes priority information, (0204; response data to a request has priority based on legal service requests) and the message transmission unit preferentially transmits a message (response data to a legal request) with a predetermined priority (legal requests have priority over other requests), regardless of classification into one of the plurality of groups (0111; 0193; 0202-0204; providing response data for legal requests are prioritized over any other data)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451